DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Note – Patentably Distinct Subject Matter
Applications 16/702,223 and 16/702,216 claim similar, yet patentably distinct subject matter representing distinct applications of the present technology such that the use of the claimed application in any of the applications precludes the use of that application in either of the other claimed inventions.
  
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 3/6/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Response to Amendment/Remarks
This office action is in response to the application filed on 12/3/2019.  Claim(s) 1-20 is/are pending and are examined examination.  

Applicants’ claims overcome the prior art of record.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describes an anonymization technique for time and location data for unique individuals.  Various examples have been found in the art describe aspects of the claimed invention.  The closest prior art is Balu (US 2020/0019815 A1) which attempts to solve the same problem as the instant claims.  Balu, Figs. 4-6 and associated text describe using location data to create partitions and centroids of user location data.  Balu, Figs. 12-14 depict and describe determining the trajectories of user motion based on their change in the location information.  However, we observer in Balu Fig. 13 steps s215-s223, the motion data for individuals is accomplished by determining a trajectory for a group of individuals in a similar group of trajectories. 
In contrast the instant claims determine a group of individuals having similar trajectories and then performs a swapping of motion data from individuals in a group of individuals having similar motion trajectories (i.e., “partition each of the motion trajectories into a plurality of partitions, identify similar trajectories in the plurality of partitions, generate anonymized trajectories by swapping the similar trajectories identified” in the instant independent claims).  This accomplishes the same task of anonymizing the user data, but improves over the prior art by 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.




/STEPHEN T GUNDRY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435